 



EXHIBIT 10.16.2

MONSANTO COMPANY LONG-TERM INCENTIVE PLAN

Management
Terms and Conditions
of this Nonqualified Option Grant

You have received a Non-Qualified Option (the “Option”) under the Monsanto
Company Long-Term Incentive Plan (the “Plan”). The Grant Date, the number of
Shares covered by the Option, and the Exercise Price are set forth in the
document you have received entitled “Stock Option Statement.” The Stock Option
Statement and these terms and conditions collectively constitute the Award
Certificate for the Option, and describe the provisions applicable to the
Option. This Option is not intended to qualify as an “incentive stock option” as
defined in Section 422 of the Code.

     1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Stock Option Statement. The “Company” means Monsanto Company, a Delaware
corporation incorporated February 9, 2000.

     2. Exercisability. (a) The Option shall vest in accordance with the
following schedule.

          Vesting Date

--------------------------------------------------------------------------------

  Shares to Vest

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    33 %

--------------------------------------------------------------------------------

    33 %

--------------------------------------------------------------------------------

  Remaining unvested portion

     (b) Except as otherwise provided in the Plan, the Option may be exercised
at any time after it vests and before its term expires or it is sooner forfeited
as provided in Sections 3 and 4 below.

     3. Term. The term of the Option shall expire on the tenth anniversary of
the Grant Date.

     4. Retirement, Disability, Death or Other Termination of Service; Transfer.
If you experience a Termination of Service for any reason before the first
anniversary of the Grant Date, the Option shall be forfeited. If you experience
a Termination of Service after the first anniversary of the Grant Date,
including, without limitation, by reason of Retirement, death, or Disability,
the Option shall vest and remain exercisable (or be forfeited) to the extent
provided in this Section 4.

        (a) Retirement. If you experience a Termination of Service as a result
of Retirement after the first anniversary of the Grant Date, the Option shall
become fully vested and shall remain exercisable until the earlier of the fifth
anniversary of the date of your Termination of Service or the tenth anniversary
of the Grant Date, and then shall be forfeited to the extent not exercised. For
purposes of this Award Certificate, “Retirement” means a Termination of Service
for any reason other than a Termination for Cause on or after your 50th
birthday.

 



--------------------------------------------------------------------------------



 



        (b) Death or Disability. If you experience a Termination of Service as a
result of death or Disability after the first anniversary of the Grant Date, the
Option shall become fully vested and shall remain exercisable until the earlier
of the first anniversary of the date of your Termination of Service or the tenth
anniversary of the Grant Date, and then shall be forfeited to the extent not
exercised.

        (c) Termination for Cause. If you experience a Termination for Cause,
the Option, whether vested or not, shall immediately be forfeited.

        (d) Voluntary Termination. If you experience a voluntary Termination of
Service, then, to the extent the Option is vested on the date of your
Termination of Service, it shall remain exercisable until the earlier of the
90th day after the date of your Termination of Service or the tenth anniversary
of the Grant Date, and then shall be forfeited to the extent not exercised. Any
portion of the Option that is not vested on the date of your Termination of
Service shall be forfeited upon your Termination of Service.

        (e) Involuntary Termination Other Than for Cause. If you experience an
involuntary Termination of Service, other than a Termination for Cause, after
the first anniversary of the Grant Date, the option shall become fully vested
and shall remain exercisable until the earlier of the first anniversary of the
date of your Termination of Service or the tenth anniversary of the Grant Date,
and then shall be forfeited to the extent not exercised.

     5. Exercise Procedures.

        (a) You may exercise the Option at any time the Option has vested and
become exercisable by giving notice to the Company specifying the number of
Shares for which the Option is being exercised. The notice shall be provided to
the Company’s Designated Administrator, in a manner set forth by the Company or
the Designated Administrator for this purpose. The “Designated Administrator” is
the person or entity most recently specified by the Company as such for purposes
of the Plan.

        (b) The purchase price for the Shares for which the Option is being
exercised shall be paid in full at the time of exercise and any other
information required by the Committee shall be provided at that time. The
purchase price shall be paid (i) in cash or by check, (ii) by tendering to the
Designated Administrator whole Shares (but not fewer than 100 Shares), valued at
their Fair Market Value on the date of exercise, or (iii) by any other method
designated by the Committee. The Committee may require payment in a particular
or different method in order to comply with applicable law. If any Shares you
wish to use to pay the Exercise Price of the Option were acquired pursuant to
the exercise of a stock option or were otherwise granted by the Company, such
Shares may be used to exercise the Option only after they have been held by you
for at least six months (or any other period required by the Committee).

     6. Withholding. In order for Shares to be delivered when you exercise the
Option, you must make arrangements satisfactory to the Company for the payment
of any taxes required to be paid or withheld in connection with the exercise of
the Option. No more than the minimum required withholding will be permitted in
the form of Shares. While the Company reserves the right to modify the methods
of tax withholding that it deems acceptable, as of the time that this Award
Certificate is being delivered to you, tax withholding may be satisfied by (i)
cash or check, (ii)

2



--------------------------------------------------------------------------------



 



delivery of previously owned Shares, or (iii) retention, sale to a third party
or cancellation by the Company of Shares otherwise deliverable upon the Option
exercise.

     7. Nontransferability. The Option is not transferable by you other than
upon death by will, the laws of descent and distribution, or written designation
of a beneficiary. The Option is exercisable, during your lifetime, only by you
(or by your guardian or legal representative). Any person who holds the Option
is subject to the terms and conditions of this Award Certificate. No transfer of
the Option shall be effective to bind the Company unless the Company has been
furnished with written notice of the transfer and appropriate evidence to
establish the validity of the transfer and the acceptance by the transferee of
the terms and conditions of this Award Certificate.

     8. No Right to Continued Employment or Service. This Award Certificate
shall not limit or restrict the right of the Company or any Affiliate to
terminate your employment or service at any time or for any reason.

     9. Effect of Award Certificate; Severability. This Award Certificate shall
be binding upon and shall inure to the benefit of any successor of the Company
and the person or entity to whom the Option may have been transferred by will,
the laws of descent and distribution or beneficiary designation. The invalidity
or enforceability of any provision of this Award Certificate shall not affect
the validity or enforceability of any other provision of this Award Certificate.

     10. Amendment. The terms and conditions of this Award Certificate may not
be amended in a manner adverse to you without your consent.

     11. Discretionary Nature of the Plan. You acknowledge and agree that the
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of the Option under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of stock options or benefits in lieu of stock options
in the future. Future grants of stock options, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of stock options, vesting provisions, and the exercise price.

     12. Plan Interpretation. This Award Certificate is subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated into this Award Certificate as provisions of this Option. If there
is a conflict between the provisions of this Award Certificate and the Plan, the
provisions of the Plan (including, without limitation, those setting forth the
consequences of a Change of Control) govern. If there is any ambiguity in this
Award Certificate, any term that is not defined in this Award Certificate, or
any matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction, governing law, and the powers of the Committee, among others, to
(a) interpret the Plan, (b) prescribe, amend and rescind rules and regulations
relating to the Plan, (c) make appropriate adjustments to the Option to reflect
non-United States laws or customs or in the event of a corporate transaction,
and (d) make all other determinations necessary or advisable for the
administration of the Plan.

3